308 F.2d 367
W. C. WELSH, as Collector of Internal Revenue, etc., Appellantv.NORTHWEST SECURITY NAT. BANK OF SIOUX FALLS, etc., et al.
No. 17153.
United States Court of Appeals Eighth Circuit.
September 18, 1962.

Appeal from the United States District Court for the District of South Dakota.
Louis F. Oberdorfer, Asst. Atty. Gen., for appellant.
T. R. Johnson, Sioux Falls, S. D., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without costs to either party on stipulation, 203 F. Supp. 263.